UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6869


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN QUICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00134-FDW-6)


Submitted:   March 8, 2011                 Decided:   March 21, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Quick, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Melvin   Quick    appeals      the   district      court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no   reversible   error.      Accordingly,      we    affirm   for       the

reasons stated by the district court.               United States v. Quick,

No.    3:96-cr-00134-FDW-6     (W.D.N.C.     Apr.    24,     2009).    We    deny

Quick’s pending motion to compel the district court to rule on

his    § 3582(c)(2)   motion    and   his    motion    for     transfer     to    a

handicapped accessible facility.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                      2